



Exhibit 10.1


THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of August 14,
2019, by and between ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited liability
company (“Landlord”), and TRICIDA, INC., a Delaware corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant are now parties to that certain Lease Agreement dated
as of April 4, 2014, as amended by that certain First Amendment to Lease dated
as of August 2, 2017 (the “First Amendment”), and as further amended by that
certain Second Amendment to Lease dated as of November 7, 2017 (as amended, the
“Lease”). Pursuant to the Lease, Tenant leases certain premises consisting of
approximately 26,897 rentable square feet (the “Existing Premises”) in a
building located at 7000 Shoreline Court, South San Francisco, California. The
Existing Premises are more particularly described in the Lease. Capitalized
terms used herein without definition shall have the meanings defined for such
terms in the Lease.
B.    Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) extend the Term of the
Lease, and (ii) expand the size of the Premises leased by Tenant by adding that
portion of the Building consisting of approximately 19,177 rentable square feet
on the third floor of the east wing of the Building (the “Second Expansion
Premises”), as shown on Exhibit A attached to this Third Amendment.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Second Expansion Premises. In addition to the Existing Premises, commencing on
the Second Expansion Premises Commencement Date (as defined below), Landlord
leases to Tenant, and Tenant leases from Landlord, the Second Expansion
Premises.

2.
Delivery. Landlord shall use reasonable efforts to deliver the Second Expansion
Premises to Tenant on or before the Target Second Expansion Premises
Commencement Date with Landlord’s Work Substantially Completed (“Delivery” or
“Deliver”). If Landlord fails to Deliver the Second Expansion Premises on or
before the Target Second Expansion Premises Commencement Date, Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom, and the
Lease with respect to the Second Expansion Premises shall not be void or
voidable. As provided in Section 12 below, except in the event of a Default
under the Lease, Tenant shall have the right to occupy the Temporary Premises
through the date that Landlord Delivers the Second Expansion Premises to Tenant.
As used herein, the terms “Landlord’s Work,” “Tenant Delays” and “Substantially
Completed” shall have the meanings set forth for such terms in the work letter
attached to this Third Amendment as Exhibit B (“Second Expansion Premises Work
Letter”).

The “Second Expansion Premises Commencement Date” shall be the earlier to occur
of: (i) the date that Landlord Delivers the Second Expansion Premises to Tenant,
or (ii) the date that Landlord could have delivered the Second Expansion
Premises to Tenant but for Tenant Delays. The “Target Second Expansion Premises
Commencement Date” shall be September 1, 2020. Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Second Expansion
Premises Commencement Date and the expiration date of the Lease in a form
substantially similar to the form of the “Acknowledgement of Second Expansion
Premises Commencement Date” attached hereto as Exhibit E; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect the
parties’ rights hereunder.


1    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




For the period of 60 consecutive days after Delivery of the Second Expansion
Premises, Landlord shall, at its sole cost and expense (which shall not
constitute an Operating Expense), be responsible for any repairs that are
required to be made to the Building Systems serving the Second Expansion
Premises, unless Tenant or any Tenant Party was responsible for the cause of
such repair, in which case Tenant shall pay the cost.
Except as set forth in the Second Expansion Premises Work Letter and as
otherwise expressly set forth in this Third Amendment: (i) Tenant shall accept
the Second Expansion Premises in their condition as of the date Landlord
Delivers the Second Expansion Premises to Tenant, subject to all applicable
Legal Requirements; (ii) Landlord shall have no obligation for any defects in
the Second Expansion Premises; and (iii) Tenant’s taking possession of the
Second Expansion Premises shall be conclusive evidence that Tenant accepts the
Second Expansion Premises and that the Second Expansion Premises were in good
condition at the time possession was taken.
Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Second Expansion Premises, and/or the suitability of the
Second Expansion Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Second Expansion Premises are suitable for
the Permitted Use.
3.
Definition of Premises and Rentable Area of Premises. Commencing on the Second
Expansion Premises Commencement Date, the defined terms “Premises” and “Rentable
Area of Premises” on Page 1 of the Lease is deleted in its entirety and replaced
with the following:

“Premises: That portion of the Project containing approximately 46,074 rentable
square feet, consisting of (i) approximately 13,639 rentable square feet (the
“Original Premises”), (ii) approximately 13,258 rentable square feet (the
“Expansion Premises”), and (iii) approximately 19,177 rentable square feet
(“Second Expansion Premises”), all as shown on Exhibit A.”
“Rentable Area of Premises: 46,074 sq. ft.”
Exhibit A attached to the Lease is amended as of the Second Expansion Premises
Commencement Date to include Exhibit A attached to this Third Amendment.
4.
Base Rent.

(a)Existing Premises. Tenant shall continue to pay Base Rent for the Existing
Premises as provided for in the Lease through June 20, 2021. Commencing on July
1, 2021, Tenant shall commence paying Base Rent with respect to the Existing
Premises at the same rate per rentable square foot on a triple net basis that
Tenant is then paying with respect to the Second Expansion Premises, as
increased pursuant to Section 4(b) below.
(b)    Second Expansion Premises. Commencing on the Second Expansion Premises
Commencement Date, Tenant shall pay Base Rent for the Second Expansion Premises
in the amount of $4.95 per rentable square foot of the Second Expansion Premises
per month on a triple net basis. Base Rent payable with respect to the Second
Expansion Premises shall be increased on each annual anniversary of the Second
Expansion Premises Commencement Date (each, an “Third Amendment Adjustment
Date”) by multiplying the Base Rent payable with respect to the Second Expansion
Premises immediately before such Third Amendment Adjustment Date by 3% and
adding the resulting amount to the Base Rent payable with respect to the Second
Expansion Premises immediately before such Third Amendment Adjustment Date.


2    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained herein, for the period
commencing on the Second Expansion Premises Commencement Date (or, if the Second
Expansion Premises Commencement Date occurs on a date other than the first day
of a calendar month, commencing on the first day of the first full calendar
month following the month in which the Second Expansion Premises Commencement
Date occurs) through the expiration of the 12th full calendar month following
the Second Expansion Premises Commencement Date, Tenant shall be required to pay
Base Rent with respect to only 10,177 rentable square feet of the Second
Expansion Premises (the “Partial Abatement Period”). Tenant shall commencing
paying Base Rent with respect to the entire Second Expansion Premises on the day
immediately following the expiration of the Partial Abatement Period.
(c)    Additional Tenant Improvement Allowance. Tenant shall continue to pay any
Additional Rent payable with respect to the Additional Tenant Improvement
Allowance (as defined in the First Amendment Work Letter attached to the First
Amendment) actually disbursed to Tenant, if any, as provide in the Lease.
5.
Definition of Tenant’s Share of Operating Expenses. Commencing on the Second
Expansion Premises Commencement Date, the defined term “Tenant’s Share of
Operating Expenses” on page 1 of the Lease is deleted in their entirety and
replaced with the following:

“Tenant’s Share of Operating Expenses: 33.71%”
Notwithstanding anything to the contrary contained herein or in the Lease,
during the Partial Abatement Period, Tenant shall be required to pay
administration rent each month equal to the amount of the administration rent
that Tenant would have been required to pay in the absence of there being a
Partial Abatement Period.
6.
Base Term. Commencing on the Second Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Base Term: Commencing (i) with respect to the Original Premises on the
Commencement Date, (ii) with respect to the Expansion Premises on the Expansion
Premises Commencement Date, and (iii) with respect to the Second Expansion
Premises on the Second Expansion Premises Commencement Date, and ending with
respect to the entire Premises on the date that is 84 months after the Second
Expansion Premises Commencement Date.”
7.
Extension Right. For the avoidance of doubt, Tenant shall continue to have its
Extension Right pursuant to Section 40 of the Lease; provided, however, that
Tenant may only extend the Term of the Lease with respect to the entire Premises
(i.e., the Existing Premises and the Second Expansion Premises).

8.
Right to Expand. Section 39(a) of the Lease is hereby deleted in its entirety
and replaced with the following:

“(a)     Right of First Refusal. Subject to the terms of this Section 39, the
first time following the date of the Third Amendment that Landlord intends to
accept a written proposal or deliver a counter proposal which Landlord would be
willing to accept (the “Pending Deal”) to lease all or a portion of the ROFR
Space (as hereinafter defined) to a third party, Landlord shall deliver to
Tenant written notice (the “Pending Deal Notice”) of the existence of such
Pending Deal which Pending Deal Notice shall include the material business terms
of the Pending Deal. For purposes of this Section 39(a), “ROFR Space” shall mean
the space described on Exhibit C attached to the Third Amendment, which is not
occupied by a tenant or which is occupied by a then existing tenant whose lease
is expiring within 9 months or less and such tenant does not wish to renew
(whether or not


3    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




such tenant has a right to renew) its occupancy of such space. Tenant shall be
entitled to exercise its right under this Section 39(a) only with respect to the
entire ROFR Space described in such Pending Deal Notice (“Identified Space”).
Within 10 calendar days after Tenant’s receipt of the Pending Deal Notice,
Tenant shall deliver to Landlord written notice (the “Space Acceptance Notice”)
if Tenant elects to lease the Identified Space. Tenant’s right to receive the
Pending Deal Notice and election to lease or not lease the ROFR Space pursuant
to this Section 39(a) is hereinafter referred to as the “Right of First
Refusal.” If Tenant elects to lease the Identified Space by delivering the Space
Acceptance Notice within the required 10 calendar day period, Tenant shall be
deemed to agree to lease the Identified Space on the same general terms and
conditions as this Lease except that the terms of this Lease shall be modified
to reflect the terms of the Pending Deal Notice for the rental of the Identified
Space. Tenant acknowledges that the term of this Lease with respect to the
Identified Space may not be co-terminous with the Term of this Lease with
respect to the then-existing Premises. If Tenant fails to deliver a Space
Acceptance Notice to Landlord within the required 10 calendar day period, Tenant
shall be deemed to have forever waived its rights under this Section 39(a) to
lease the Identified Space. Notwithstanding the foregoing or Section 39(b),
Tenant’s Right of First Refusal shall be restored if Landlord fails to enter
into an agreement to lease the Identified Space to the Pending Deal Party within
6 months after Landlord’s delivery of the Pending Deal Notice to Tenant.
Notwithstanding anything to the contrary contained herein, Tenant’s rights under
this Section 39(a) shall terminate and be of no further force or effect after
the date that is 9 months prior to the expiration of the Base Term if Tenant has
not delivered an Extension Notice (as defined in Section 40(a) below) to
Landlord pursuant to Section 40(a).”
9.
Parking. Landlord shall, at Landlord’s cost and expense, install and, as part of
Operating Expenses, power and maintain, 18 dual-head electric vehicle parking
stations (“EV Stations”) in the non-reserved parking areas serving the Project.
Tenant shall have the right, subject to the terms of Section 10 of the Lease, to
use its pro rata share of the EV Stations in common with other tenants of the
Project on a non-reserved basis.

10.
Signage. So long as Tenant leases at least 46,000 rentable square feet in the
Building, Tenant shall have the right to display, at Tenant’s sole cost and
expense, Tenant’s name and logo in a location on the Building top designated by
Landlord (“Building Sign”). Tenant further acknowledges and agrees that the
Building Sign including, without limitation, the location, size, color and type,
shall be subject to Landlord’s prior written approval, which shall not be
unreasonably withheld and shall be consistent with Landlord’s signage program at
the Project and applicable Legal Requirements. Tenant shall be responsible, at
Tenant’s sole cost and expense, for the maintenance of the Building Sign, for
the removal of the Building Sign at the expiration or earlier termination of the
Lease and for the repair all damage resulting from such removal.

11.
Fitness Center. As of the date of this Third Amendment, the Common Areas of the
Building include a fitness center (“Fitness Center”) which Tenant has the right,
at no additional cost other than (a) as part of Operating Expenses and/or (b)
the additional charges applicable in connection with the use of the Fitness
Center (e.g., fitness classes and personal training), to use the Fitness Center
in common with others permitted by Landlord to use the Fitness Center. The
Fitness Center shall continue to be made available during the Base Term
provided; however, that (i) Landlord shall have the right at any time and from
time to time to reconfigure, relocate, modify and/or make repairs or
improvements to any of the Fitness Center and/or to revise, expand or
discontinue any of the services (if any) provided in connection with the Fitness
Center. Landlord agrees, within a reasonable period following the mutual
execution and delivery of this Third Amendment by the parties, to upgrade the
equipment located within the Fitness Center to a level consistent with the
equipment contained in other fitness centers in first-class office buildings in
South San Francisco, California, as of the date of this Third Amendment.



4    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




12.
Temporary Premises. Commencing on the date that is 1 business day after the
mutual execution and delivery of this Third Amendment by the parties, and
continuing until the date Landlord Delivers the Second Expansion Premises to
Tenant, Landlord shall lease to Tenant and Tenant shall lease from Landlord
approximately 5,569 rentable square feet of office space on the ground floor of
the west Building, as shown on Exhibit D attached hereto (“Temporary Premises”).
Tenant acknowledges and agrees that all of the terms and conditions of this
Third Amendment shall apply to the leasing of the Temporary Premises as if the
Temporary Premises were the Premises, except that: (a) the term of the Lease
with respect to the Temporary Premises shall be as set forth in the first
sentence of this Section 12; (b) Tenant shall not be required to pay any base
rent for the Temporary Premises, but shall be required to pay Operating
Expenses; (c) with respect to the Temporary Premises, Tenant’s Share of
Operating Expenses shall be 4.08%, (d) Tenant shall be required to pay for all
Utilities provided to the Temporary Premises; (e) Landlord shall deliver the
Temporary Premises to Tenant free of furniture and in broom clean condition but
shall not be required to make any improvements to the Temporary Premises and
Tenant shall accept the Temporary Premises in its “as is” condition; (f)
Tenant’s use of the Temporary Premises shall be limited to office purposes, (g)
notwithstanding anything to the contrary contained in Section 22 of the Lease,
Tenant shall not have the right to sublease any portion of the Temporary
Premises or assign the Lease with respect to the Temporary Premises, and (h)
Tenant shall have right, at Tenant’s sole cost and expense, to paint the
Temporary Premises and perform other Alterations in the Temporary Premises
approved by Landlord, all of which Alterations shall be subject to the terms of
Section 12 of the Lease. Tenant acknowledges that Tenant shall be responsible
for obtaining all licenses required for Tenant’s occupancy of the Temporary
Premises including and for surrendering the Premises as required under the Lease
at the end of the Temporary Premises Term. Notwithstanding anything to the
contrary contained herein, if Landlord’s Delivery of the Second Expansion
Premises is delayed by more than 30 days as a result of Tenant delays,
commencing on the 31st day of such delay, Tenant shall commence paying Base Rent
with respect to the Temporary Premises at the rate of $4.95 per rentable square
foot of the Temporary Premises per month through the date that Landlord Delivers
the Second Expansion Premises to Tenant.

13.
California Accessibility Disclosure. For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp). In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of and in connection with such notice: (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitute the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice): (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage



5    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




the Premises, Building or Project in any way, and (3) at Tenant’s sole cost and
expense, including, without limitation, Tenant’s payment of the fee for such
CASp inspection, the fee for any reports prepared by the CASp in connection with
such CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in the Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.
14.
OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List or the
Sectoral Sanctions Identifications List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

15.
Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Third Amendment and that no Broker
brought about this transaction, other than Savills Studley and Jones Lang
LaSalle. Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than Savills Studley
and Jones Lang LaSalle, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this Third Amendment.

16.
Miscellaneous.

(a)    This Third Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Third
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
(b)    This Third Amendment is binding upon and shall inure to the benefit of
the parties hereto, and their respective successors and assigns.
(c)    This Third Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature process
complying with the U.S. federal ESIGN Act of 2000) or other transmission method
and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes. Electronic signatures
shall be deemed original signatures for purposes of this Third Amendment and all
matters related thereto, with such electronic signatures having the same legal
effect as original signatures.


6    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




(d)    Except as amended and/or modified by this Third Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Third Amendment. In the
event of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall prevail.
Whether or not specifically amended by this Third Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.


7    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the day and year first above written.


TENANT:
TRICIDA, INC.,
a Delaware corporation
By: /s/ Gerrit Klaerner
Its: CEO & President






LANDLORD:
ARE-SAN FRANCISCO NO. 17, LLC,
a Delaware limited liability company

By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
    a Delaware limited partnership,
    managing member
By:    ARE-QRS CORP.,
        a Maryland corporation,
        general partner
By: /s/ Allison Grochola
Its: Vice President RE Legal Affairs




8    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




Exhibit B


Third Amendment Work Letter
THIS THIRD AMENDMENT WORK LETTER (this “Third Amendment Work Letter”) is
incorporated into that certain Lease Agreement dated as of April 4, 2014, as
amended by that certain First Amendment to Lease of even date herewith (as
amended, (the “Lease”) dated as of August 2, 2017, as further amended by that
certain Second Amendment to Lease dated as of November 7, 2017, and as further
amended by that certain Third Amendment to Lease of even date herewith, by and
between ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited liability company
(“Landlord”), and TRICIDA, INC., a Delaware corporation (“Tenant”). Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.
1.General Requirements.
(a)    Tenant’s Authorized Representative. Tenant designates Matt Ford
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Third Amendment Work Letter. Landlord shall not be obligated to
respond to or act upon any request, approval, inquiry or other communication
(“Communication”) from or on behalf of Tenant in connection with this Third
Amendment Work Letter unless such Communication is in writing from Tenant’s
Representative. Tenant may change Tenant’s Representative at any time upon not
less than 5 business days advance written notice to Landlord.
(b)    Landlord’s Authorized Representative. Landlord designates Hong Leahey and
Greg Gehlen (either such individual acting alone, “Landlord’s Representative”)
as the only persons authorized to act for Landlord pursuant to this Third
Amendment Work Letter. Tenant shall not be obligated to respond to or act upon
any request, approval, inquiry or other Communication from or on behalf of
Landlord in connection with this Third Amendment Work Letter unless such
Communication is in writing from Landlord’s Representative. Landlord may change
either Landlord’s Representative at any time upon not less than 5 business days
advance written notice to Tenant.
(c)    Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall be named a third party beneficiary of any
contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.
2.    Tenant Improvements.
(a)    Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Second Expansion Premises of a fixed and permanent
nature as shown on the TI Construction Drawings, as defined in Section 2(c)
below, including a connecting stairwell between the second and third floors of
the Premises. Other than Landlord’s Work (as defined in Section 3(a) below),
Landlord shall not have any obligation whatsoever with respect to the finishing
of the Second Expansion Premises for Tenant’s use and occupancy.
(b)    Tenant’s Space Plans. Landlord and Tenant acknowledge and agree that that
certain plan attached hereto as Schedule 1 (the “Space Plan”) has been approved
by Landlord and Tenant.
(c)    Working Drawings. Not later than the date that is 12 weeks after the
mutual execution and delivery of the Third Amendment by the parties, Landlord
shall cause the TI Architect to prepare and deliver


B-1    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------



to Tenant for review and comment construction plans, specifications and drawings
for the Tenant Improvements (“TI Construction Drawings”), which TI Construction
Drawings shall be prepared substantially in accordance with the Space Plan.
Tenant shall be solely responsible for ensuring that the TI Construction
Drawings reflect Tenant’s requirements for the Tenant Improvements. Tenant shall
deliver its written comments on the TI Construction Drawings to Landlord not
later than 10 business days after Tenant’s receipt of the same; provided,
however, that Tenant may not disapprove any matter that is consistent with the
Space Plan without submitting a Change Request. Landlord and the TI Architect
shall consider all such comments in good faith and shall, within 10 business
days after receipt, notify Tenant how Landlord proposes to respond to such
comments, but Tenant’s review rights pursuant to the foregoing sentence shall
not delay the design or construction schedule for the Tenant Improvements. Any
disputes in connection with such comments shall be resolved in accordance with
Section 2(d) hereof. Provided that the design reflected in the TI Construction
Drawings is consistent with the Space Plan, Tenant shall approve the TI
Construction Drawings submitted by Landlord, unless Tenant submits a Change
Request. Once approved by Tenant, subject to the provisions of Section 4 below,
Landlord shall not materially modify the TI Construction Drawings except as may
be reasonably required in connection with the issuance of the TI Permit (as
defined in Section 3(b) below). Landlord shall notify Tenant of any such
material modifications as may be reasonably required in connection with the
issuance of the TI Permit.
(d)    Approval and Completion. It is hereby acknowledged by Landlord and Tenant
that the TI Construction Drawings must be completed and approved no later than
January 1, 2020, in order for the Landlord’s Work to be Substantially Complete
by the Target Second Expansion Premises Commencement Date (as defined in the
Third Amendment). Upon any dispute regarding the design of the Tenant
Improvements, which is not settled within 10 business days after notice of such
dispute is delivered by one party to the other, Tenant may make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be paid for by Tenant, and (iii) Tenant’s decision will not affect
the base Building, structural components of the Building or any Building
Systems. Any changes to the TI Construction Drawings following Landlord’s and
Tenant’s approval of same requested by Tenant shall be processed as provided in
Section 4 hereof.
3.    Performance of Landlord’s Work.
(a)    Definition of Landlord’s Work. As used herein, “Landlord’s Work” shall
mean the work of constructing the Tenant Improvements.
(b)    Commencement and Permitting. Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant. The cost of obtaining the TI Permit
shall be shall be payable by Landlord. Tenant shall assist Landlord in obtaining
the TI Permit. If any Governmental Authority having jurisdiction over the
construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that: (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.
(c)    Completion of Landlord’s Work. Landlord shall substantially complete or
cause to be substantially completed Landlord’s Work in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature that do not
interfere with the use of the Second Expansion Premises (“Substantial
Completion” or “Substantially Complete”). Upon Substantial Completion of
Landlord’s Work, Landlord shall require the TI Architect and the general
contractor to execute and deliver, for the benefit of Tenant and Landlord, a
Certificate of Substantial Completion in the form of the American Institute of
Architects (“AIA”) document G704. For purposes of this


B-2    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------



Second Expansion Premises Work Letter, “Minor Variations” shall mean any
modifications reasonably required: (i) to comply with all applicable Legal
Requirements and/or to obtain or to comply with any required permit (including
the TI Permit); (ii) to comply with any request by Tenant for modifications to
Landlord’s Work; (iii) to comport with good design, engineering, and
construction practices that are not material; or (iv) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of Landlord’s Work.
(d)    Selection of Materials. Where more than one type of material or structure
is indicated on the TI Construction Drawings approved by Landlord and Tenant,
the option will be selected at Landlord’s sole and absolute subjective
discretion. As to all building materials and equipment that Landlord is
obligated to supply under this Second Expansion Premises Work Letter, Landlord
shall select the manufacturer thereof in its sole and absolute subjective
discretion, unless a specific manufacturer is identified in the TI Construction
Drawings, in which case the specified manufacturer shall be used.
(e)    Delivery of the Second Expansion Premises. When Landlord’s Work is
Substantially Complete, subject to the remaining terms and provisions of this
Section 3(e), Tenant shall accept the Second Expansion Premises. Tenant’s taking
possession and acceptance of the Second Expansion Premises shall not constitute
a waiver of: (i) any warranty with respect to workmanship (including
installation of equipment) or material (exclusive of equipment provided directly
by manufacturers), (ii) any non-compliance of Landlord’s Work with applicable
Legal Requirements, or (iii) any claim that Landlord’s Work was not completed
substantially in accordance with the TI Construction Drawings (subject to Minor
Variations and such other changes as are permitted hereunder) (collectively, a
“Construction Defect”). Tenant shall have one year after Substantial Completion
within which to notify Landlord of any such Construction Defect discovered by
Tenant, and Landlord shall use reasonable efforts to remedy or cause the
responsible contractor to remedy any such Construction Defect within 30 days
thereafter. Notwithstanding the foregoing, Landlord shall not be in default
under the Lease if the applicable contractor, despite Landlord’s reasonable
efforts, fails to remedy such Construction Defect within such 30-day period, in
which case Landlord shall continue to use reasonable efforts to cause such
contractor to remedy such Construction Defect.
Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Second Expansion Premises. If requested by Tenant, Landlord shall attempt to
obtain extended warranties from manufacturers and suppliers of such equipment,
but the cost of any such extended warranties shall be borne solely by Tenant.
Landlord shall promptly undertake and complete, or cause to be completed, all
punch list items. Landlord shall endeavor, in connection with Landlord’s
completion of such punch list items, to minimize interference with Tenant’s use
of the Second Expansion Premises for the Permitted Use.
(f)    Second Expansion Premises Commencement Date Delay. Except as otherwise
provided in the Lease, Delivery of the Second Expansion Premises shall occur
when Landlord’s Work has been Substantially Completed, except to the extent that
completion of Landlord’s Work shall have been actually delayed by any one or
more of the following causes (“Tenant Delay”):
(i)    Tenant’s Representative was not available within 2 business days to give
or receive any Communication or to take any other action required to be taken by
Tenant hereunder;
(ii)    Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;
(iii)    Construction of any Change Requests;
(iv)    Tenant’s request for materials, finishes or installations requiring
unusually long lead times, provided that Landlord notifies Tenant of such long
lead times prior to any delay in the completion of Landlord’s Work;


B-3    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------



(v)    Tenant’s delay in reviewing, revising or approving plans and
specifications beyond the periods set forth herein;
(vi)    Tenant’s delay in providing information critical to the normal
progression of the Project. Tenant shall provide such information as soon as
reasonably possible, but in no event longer than one week after receipt of any
request for such information from Landlord;
(vii)    Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(d) below); or
(viii)    Any other act or omission by Tenant or any Tenant Party (as defined in
the Lease), or persons employed by any of such persons that continues for more
than 1 business day after Landlord’s notice thereof to Tenant.
If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been completed but for such Tenant Delay and such certified date
shall be the date of Delivery.
4.    Changes. Any changes requested by Tenant to the Tenant Improvements shall
be requested and instituted in accordance with the provisions of this Section 4
and shall be subject to the written approval of Landlord and the TI Architect,
such approval not to be unreasonably withheld, conditioned or delayed.
(a)    Tenant’s Request For Changes. If Tenant shall request changes to the
Tenant Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of: (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not such change is implemented). Landlord shall
thereafter submit to Tenant in writing, within 5 business days of receipt of the
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete. Any such delay
in the completion of Landlord’s Work caused by a Change, including any
suspension of Landlord’s Work while any such Change is being evaluated and/or
designed, shall be Tenant Delay.
(b)    Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted. Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.
5.    Costs.
(a)    Cost of Tenant Improvements. Except as otherwise provided in this Work
Letter, Landlord shall be responsible for the payment of design, permits and
construction costs in connection with the construction of the Tenant
Improvements, including, without limitation, the cost of preparing the TI
Construction Drawings and the Space Plan, all costs set forth in the budget for
the Tenant Improvements and Landlord’s out-of-pocket expenses (collectively, “TI
Costs”). Notwithstanding anything to the contrary contained herein, in no event
shall Landlord be required to pay for the purchase of any furniture, personal


B-4    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------



property or other non-Building system materials or equipment, including, but not
limited to, Tenant’s voice or data cabling equipment.
(b)    Excess TI Costs. Tenant acknowledges and agrees that Landlord shall have
no responsibility for any costs arising from or related to Tenant’s Changes to
the Space Plan or to the TI Construction Drawings approved by Tenant and
Landlord, Tenant Delays and the cost of Changes (collectively, “Excess TI
Costs”). Upon Landlord’s request from time to time, Tenant shall deposit with
Landlord, as a condition precedent to Landlord’s obligation to complete the
Tenant Improvements, 100% of the Excess TI Costs. If Tenant fails to deposit any
Excess TI Costs with Landlord, Landlord shall have all of the rights and
remedies set forth in the Lease for nonpayment of Rent (including, but not
limited to, the right to interest at the Default Rate and the right to assess a
late charge). For purposes of any litigation instituted with regard to such
amounts, those amounts will be deemed Rent under the Lease. Funds deposited by
Tenant shall be disbursed to pay Excess TI Costs. If upon completion of the
Tenant Improvements and the payment of all sums due in connection therewith
there remains any undisbursed portion of the Excess TI Costs deposited by
Tenant, Landlord shall promptly return such undisbursed Excess TI Costs.
Notwithstanding anything to the contrary set forth in this Work Letter, Tenant
shall be fully and solely liable for Excess TI Costs.
6.    Tenant Access.
(a)    Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access,
at Tenant’s sole risk and expense, to the Second Expansion Premises (i) 14 days
prior to the Second Expansion Premises Commencement Date to perform any work
(including, without limitation, installation and set-up of Tenant’s furniture,
fixtures, equipment and cabling) (“Tenant’s Work”) required by Tenant other than
Landlord’s Work, provided that such Tenant’s Work is coordinated with the TI
Architect and the general contractor, and complies with the Lease and all other
reasonable restrictions and conditions Landlord may impose, and (ii) prior to
the completion of Landlord’s Work, to inspect and observe work in process; all
such access shall be during normal business hours or at such other times as are
reasonably designated by Landlord. Any entry by Tenant shall comply with all
established safety practices of Landlord’s contractor and Landlord until
completion of Landlord’s Work and acceptance thereof by Tenant.
(b)    No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Second Expansion Premises until
Substantial Completion of Landlord’s Work.
(c)    No Acceptance of Second Expansion Premises. The fact that Tenant may,
with Landlord’s consent, enter into the Second Expansion Premises prior to the
date Landlord’s Work is Substantially Complete for the purpose of performing
Tenant’s Work shall not be deemed an acceptance by Tenant of possession of the
Second Expansion Premises, but in such event Tenant shall defend with counsel
reasonably acceptable by Landlord, indemnify and hold Landlord harmless from and
against any loss of or damage to Tenant’s property, completed work, fixtures,
equipment, materials or merchandise, and from liability for death of, or injury
to, any person, caused by the act or omission of Tenant or any Tenant Party.
7.    Miscellaneous.
(a)    Consents. Whenever consent or approval of either party is required under
this Second Expansion Premises Work Letter, that party shall not unreasonably
withhold, condition or delay such consent or approval, unless expressly set
forth herein to the contrary.
(b)    Modification. No modification, waiver or amendment of this Second
Expansion Premises Work Letter or of any of its conditions or provisions shall
be binding upon Landlord or Tenant unless in writing signed by Landlord and
Tenant.


B-5    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------



(c)    Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Costs during any period that there is a Default
by Tenant under the Lease.


B-6    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]

--------------------------------------------------------------------------------




Exhibit E


Acknowledgment of Second Expansion Premises Commencement Date
This ACKNOWLEDGMENT OF SECOND EXPANSION PREMISES COMMENCEMENT DATE is made this
_____ day of ______________, ____, between ARE-SAN FRANCISCO NO. 17, LLC, a
Delaware limited liability company (“Landlord”), and TRICIDA, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease dated
______________, _____ (the “Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.
Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Second Expansion Premises Commencement Date is ______________, _____,
and the termination date of the Base Term of the Lease shall be midnight on
______________, _____. In case of a conflict between the terms of the Lease and
the terms of this Acknowledgment of Second Expansion Premises Commencement Date,
this Acknowledgment of Second Expansion Premises Commencement Date shall control
for all purposes.
IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
SECOND EXPANSION PREMISES COMMENCEMENT DATE to be effective on the date first
above written.
TENANT:
TRICIDA, INC.,
a Delaware corporation
By:
 
Its:
 







LANDLORD:
ARE-SAN FRANCISCO NO. 17, LLC,
a Delaware limited liability company

By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
    a Delaware limited partnership,
    managing member
By:    ARE-QRS CORP.,
        a Maryland corporation,
        general partner
By:
 
Its:
 



E-1    tricidathirdamendment_image1.jpg [tricidathirdamendment_image1.jpg]